Exhibit 10.1

 

LOGO [g392339g0505223625887.jpg]

OFFER OF EMPLOYMENT

May 3, 2017

David T. Lougee

TEGNA Inc.

7950 Jones Branch Drive

McLean, VA 22107

Dear Dave,

Subject to the approval of the Board of Directors of TEGNA Inc., I am pleased to
extend you an offer to become the President and Chief Executive Officer of TEGNA
Inc. (the “Company”) effective upon the spinoff of Cars.com as described in
Amendment 4 to the Form 10 filed by Cars.com with the Securities and Exchange
Commission on April 27, 2017 as it may be further amended (the “Spinoff”).

Reporting Relationship and Location. While serving as President and Chief
Executive Officer of the Company you will report directly to the Board of
Directors of the Company, and your primary office location will be at the
Company’s headquarters in McLean, Virginia. This is a full-time exempt position.

Total Target Compensation. The initial total compensation opportunity is
detailed below.

 

Component of Pay

   Amount   

Comments

Annual Base Salary    $950,000    Effective the day after the Spinoff
Annual Performance Bonus Target    110% of base
salary   

•    Effective the day after the Spinoff

 

•    Bonus for full-year 2017 will be based on a combination of applicable
target awards and KPIs pre- and post-Spinoff and is subject to the Code Section
162(m) limitations on such bonus established by the Company

 

•    Payment of the full-year 2017 bonus will occur in Q1 2018

Long-Term Incentive Target Value    275% of base
salary    Effective January 1, 2018 and applied to the base salary effective at
the time; 75% in Performance Units (TSRs) and 25% in Restricted Stock Units
(RSUs)

Total Target

Compensation

   $4,607,500    Shown on a full-year basis



--------------------------------------------------------------------------------

Annual Performance Bonus. You will be eligible to participate in the Company’s
annual bonus plan as in effect from time to time.

Long-Term Incentive. You will be eligible to participate in the Company’s 2001
Omnibus Incentive Compensation Plan (the “LTI Plan”) as in effect from time to
time with a mix of performance awards and time-vesting awards as determined by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) from time to time.

Benefits. You will be eligible for all retirement and welfare benefits programs
in which you currently participate at the Company, including but not limited to
those listed below, in accordance with the terms of such plans as in effect from
time to time, which may be amended. We expect that your participation will
continue on substantially the same basis as under the plans through at least
December 31, 2017. The general intent is to continue your participation in the
programs past that date, though the programs may change over time as business
circumstances warrant. You would be a participant in the discussion of any such
changes.

 

  •   Executive life insurance

 

  •   Company provided 401(k) plan and associated Deferred Compensation Plan

 

  •   Legal and financial services

 

  •   Travel and accident insurance

 

  •   Executive medical insurance

 

  •   Eligibility for Supplemental executive medical insurance for retired
executives contingent on reaching service requirement for participation

 

  •   Direction of charitable grants from the TEGNA Foundation for up to $15,000
annually including for three years after retirement

We will grandfather your participation in the Company car program under the
current provisions for the remaining term of your existing company car.

Stock Ownership Guidelines. Applicable stock ownership guidelines require you to
hold stock with a value of 5x base salary.

Transitional Compensation Plan. Effective the day after the Spinoff, you will
cease to be a participant in the TEGNA Inc. Transitional Compensation Plan.
Instead, as noted below, as of that date you will become a participant in the
TEGNA Inc. 2015 Change in Control Severance Plan.

Severance Benefits and Restrictive Covenants. Effective the day after the
Spinoff, you will commence participating in the following severance programs at
the indicated levels:

 

  •   The TEGNA Inc. 2015 Change in Control Severance Plan at a 3X base salary +
bonus level (bonus defined as preceding 3 year average). This plan includes a
double trigger for severance to be triggered and no excise tax gross-up.

 

  •   The TEGNA Inc. Executive Severance Plan at a 2X base salary + bonus level
(bonus defined as preceding 3 year average) that includes restrictive covenants,
including non-competition, non-solicitation and non-disclosure provisions.

Vacation. You will be eligible for 4 weeks annual vacation.



--------------------------------------------------------------------------------

Effectiveness. The effectiveness of this letter is contingent upon the
occurrence of the Spinoff, and, if for any reason, the Spinoff is not
consummated, this letter will be void ab initio.

Your right to participate in and receive benefits under the Company’s various
benefits and compensation plans are subject to the terms of the plans. The
Company reserves the right to amend or terminate its benefits and compensation
plans at any time.

We are delighted at the prospect of your leading the Company following the
Spinoff, in what we expect will be a mutually rewarding relationship and
productive experience. Should the terms of this letter be acceptable, we would
appreciate you confirming agreement with your signature below by close of
business on May 5, 2017.

Best regards,

 

/s/ Howard Elias

Howard Elias

Chairman of the Executive Compensation Committee, TEGNA Board of Directors

Acceptance

 

Signature:  

/s/ David T. Lougee

    Date: May 3, 2017

CC: Marjorie Magner